Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Detailed Action
Applicant amended claims 21, 23, 28 and 35 and presented claims 21-41 for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,127,262 (Appl. No.: 14/178,269).  According to the observation provided below, claims in the Patent No. 10,127,262 claims all the limitations set forth in the instant claims 21-41.
 

Instant Application

Patent No. 10,127,262 (Appl. No.: 14/178,269
21….

a primary data set comprising the data set having all the members;
1….

a primary data set comprising the data set having all the members;
a secondary data set to which updated members in the primary data set are written; and
a secondary data set to which updated members in the primary data set are written; and 
a pending delete data set to store pending delete members comprising versions of the members prior to being updated;
a pending delete data set to store pending delete members comprising an old version of the members prior to being  updated;
in response to the member to update subject to a pending read.
[wherein the member is subject to a pending read operation]
receiving an update to a member in the primary or the secondary data set;

copying a current version of the member to update, prior to being updated, from the primary  data set to the pending delete data set when the member is subject to a pending read operation;
copying a member from the primary  data set to the pending delete data set prior to updating the member in the primary  data set, wherein the member is subject to a pending read operation;
copying a current version of the member to update, prior to being update, from the secondary data set to the pending delete data set when the member is subject to an operation;
copying a member from the secondary data set to the pending delete data set prior to updating the member in the secondary data set, wherein the member is subject to a pending read operation;


forming an updated member from the current version of the member in the primary or the secondary data set and the update to the member; and
the same as “copying a member from the primary  data set to the pending delete data set prior to updating the member in the primary  data set, wherein the member is subject to a pending read operation” above
adding the updated member in the primary or the secondary data set to the secondary data set.
the same as “a secondary data set to which updated members in the primary data set are written” above




22
2
23
3
24
4
25
5
26
6
27
7




Claims 28-41 are rejected for the same reason stated for claims 21-27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bixby et al., US 2005/0065986 (Bixby), in view of Verma et al., Patent No.: US 6,856,993 (Verma).

Claim 21.	Bixby teaches:
A computer program product for managing a data set in a memory device, the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therein that executes to perform operations, the operations comprising:
providing for a data set having members:
a primary data set comprising the data set having all the members; (a production file includes original data blocks: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 47, “In order to facilitate the use of multiple read-only and read-write snapshot copies, it is desirable to define a file version set including read-only and read-write snapshot copies produced from an original read-write file. The original read-write file will be referred to as the production file. The read-only snapshot copies will be referred to as read-only versions, or simply versions. The read-write snapshot copies will be referred to as branch files”; ¶¶ 148, 153, a production file comprising data blocks)
a secondary data set to which updated members in the primary data set are written; and (a branch or read-write snapshot file comprising write data: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶¶ 147-148, 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version”, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”)
a pending delete data set to store pending delete members comprising versions of the members prior to being updated; (a read-only snapshot comprises data blocs before being updated; ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶ 102, “Each read-only snapshot copy is the state of the read-write file at a respective point in time. Read-only snapshot copies can be used for on-line data backup and data mining tasks”; an old version of a read-only snapshot file is deleted ¶ 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version. File deletion involves the deletion of a read-only snapshot copy or a branch file”; ¶ 171, “FIG. 26 shows a procedure for deleting a read-only version in the file version set of FIG. 19, while retaining the next most recent snapshot copy ( or the production file, when the snapshot copy being deleted is the most recent read-only version”)
receiving an update to a member in the primary or the secondary data set; (modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version: ¶¶ 102, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶¶ 164-165)
copying a current version of the member to update, prior to being updated, from primary data set to the pending delete data set when the member to update is in primary data set; (¶¶ 102, 148, 162, when original data blocks is in the production file, a read-only version of data blocks is generated; a read-only version is a current/point in time version of the production file)
copying a current version of the member to update, prior to being update, from the secondary data set to the pending delete data set when the member to update is in the secondary data set; (note that based on receiving an update to a member in the primary or the secondary data set, either primary or secondary data set receives an update not both; ¶¶ 102, 148, 153, 162, a read only snapshot is a point in time copy of the secondary data set/a branch file/read-write snapshot)
forming an updated member from the current version of the member in the primary or the secondary data set and the update to the member; and (¶¶ 102, 162, 164-165, modification of data in the primary data set/production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
adding the updated member in the primary or the secondary data set to the secondary data set. (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
Bixby did not specifically teach in response to the member to update subject to a pending read.
Verma teaches in response to the member to update subject to a pending read. (col. 11, l. 49-col. 12, l. 18, wherein in response to a file to be written while the file is accessed for read operating/a pending read, the read is directed to a point in time snapshot of a file/pending delete dataset to be completed before modifying the file)
Both Bixby and Verma provide for creating multiple versions of a file using read-only and read/write snapshots of the file for read and read/write operations. The read only snapshot of the file in Verma is similar to read-only snapshot of production file in Bixby. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine Bixby and Verma for providing for a prior in-progress read finishes the reading when there is a write access for the same data block using the read only snapshot of the file as disclosed in Verma and providing the same data block in a read-write version of the production file for modification as disclosed by Bixby because doing so would provide for reading a version of the data consistent with the point in time snapshot when the reading is started without seeing changes that are committed later by a writer.

Claim 28.	Bixby teaches:
A system for maintaining a connection to a data set, comprising: a processor; a memory device; and a computer readable storage medium having computer readable program code embodied therein that executes to perform operations, the operations comprising: (¶ 56, a connection is maintained for writing and reading data to a file system) 
providing for a data set having members:
a primary data set comprising the data set having all the members; (a production file includes original data blocks: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 47, “In order to facilitate the use of multiple read-only and read-write snapshot copies, it is desirable to define a file version set including read-only and read-write snapshot copies produced from an original read-write file. The original read-write file will be referred to as the production file. The read-only snapshot copies will be referred to as read-only versions, or simply versions. The read-write snapshot copies will be referred to as branch files; ¶¶ 148, 153, a production file comprising data blocks)
a secondary data set to which updated members in the primary data set are written; and (a branch or read-write snapshot file comprising write data: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶¶ 147-148, 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version”, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”)
a pending delete data set to store pending delete members comprising versions of the members prior to being updated; (a read-only snapshot comprises data blocs before being updated; ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶ 102, “Each read-only snapshot copy is the state of the read-write file at a respective point in time. Read-only snapshot copies can be used for on-line data backup and data mining tasks”; an old version of a read-only snapshot file is deleted ¶ 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version. File deletion involves the deletion of a read-only snapshot copy or a branch file”; ¶ 171, “FIG. 26 shows a procedure for deleting a read-only version in the file version set of FIG. 19, while retaining the next most recent snapshot copy ( or the production file, when the snapshot copy being deleted is the most recent read-only version”)
receiving an update to a member in the primary or the secondary data set; (modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version: ¶¶ 102, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶¶ 164-165)
copying a current version of the member to update, prior to being updated, from the primary or the secondary data set to the pending delete data set prior to updating the member in the primary data set when the member to update is in the primary data set (¶¶ 102, 148, 162, when original data blocks is in the production file, a read-only version of data blocks is generated; a read-only version is a current/point in time version of the production file)
copying a current version of the member to update, prior to being updated, from the secondary data set to the pending delete data set when the member to update is in the secondary data set; (note that based on receiving an update to a member in the primary or the secondary data set, either primary or secondary data set receives an update not both; ¶¶ 102, 148, 153, 162, a read only snapshot is a point in time copy of the secondary data set/a branch file/read-write snapshot)
forming an updated member from the current version of the member in the primary or the secondary data set and the update to the member; and (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
adding the updated member in the primary or the secondary data set to the secondary data set. (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
Bixby did not specifically teach in response to the member to update subject to a pending read.
Verma teaches in response to the member to update subject to a pending read. (col. 11, l. 49-col. 12, l. 18, wherein in response to a file to be written while the file is accessed for read operating/a pending read, the read is directed to a point in time snapshot of a file/pending delete dataset to be completed before modifying the file)
Both Bixby and Verma provide for creating multiple versions of a file using read-only and read/write snapshots of the file for read and read/write operations. The read only snapshot of the file in Verma is similar to read-only snapshot of production file in Bixby. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine Bixby and Verma for providing for a prior in-progress read finishes the reading when there is a write access for the same data block using the read only snapshot of the file as disclosed in Verma and providing the same data block in a read-write version of the production file for modification as disclosed by Bixby because doing so would provide for reading a version of the data consistent with the point in time snapshot when the reading is started without seeing changes that are committed later by a writer.

Claim 35.	Bixby teaches:
A method for maintaining a connection to a data set, comprising:
providing for a data set having members:
a primary data set comprising the data set having all the members; (a production file includes original data blocks: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 47, “In order to facilitate the use of multiple read-only and read-write snapshot copies, it is desirable to define a file version set including read-only and read-write snapshot copies produced from an original read-write file. The original read-write file will be referred to as the production file. The read-only snapshot copies will be referred to as read-only versions, or simply versions. The read-write snapshot copies will be referred to as branch files; ¶¶ 148, 153, a production file comprising data blocks)
a secondary data set to which updated members in the primary data set are written; and (a branch or read-write snapshot file comprising write data: ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶¶ 147-148, 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version”, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”)
a pending delete data set to store pending delete members comprising versions of the members prior to being updated; (a read-only snapshot comprises data blocs before being updated; ¶ 7, “The file system includes a production file, read-only snapshot copies of the production file, and at least one read-write snapshot copy of the production file”; ¶ 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶ 102, “Each read-only snapshot copy is the state of the read-write file at a respective point in time. Read-only snapshot copies can be used for on-line data backup and data mining tasks”; an old version of a read-only snapshot file is deleted ¶ 153, “File creation involves the creation of a read-only snapshot copy from the production file or from a branch file, or the creation of a branch file off a read-only version. File deletion involves the deletion of a read-only snapshot copy or a branch file”; ¶ 171, “FIG. 26 shows a procedure for deleting a read-only version in the file version set of FIG. 19, while retaining the next most recent snapshot copy ( or the production file, when the snapshot copy being deleted is the most recent read-only version”)
receiving an update to a member in the primary or the secondary data set; (modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version: ¶¶ 102, 162, “The user can always create a read-write copy of the production file by first creating a read-only snapshot copy of the production file and then creating a branch based on the read-only version”; ¶¶ 164-165)
copying a current version of the member to update, prior to being updated, from the primary data set to the pending delete data set when the member to update is in the primary data set; (¶¶ 102, 148, 162, when original data blocks is in the production file, a read-only version of data blocks is generated; a read-only version is a current/point in time version of the production file)
copying a current version of the member to update, prior to being updated, from the secondary data set to the pending delete data set when the member to update is in the secondary data set; (note that based on receiving an update to a member in the primary or the secondary data set, either primary or secondary data set receives an update not both; ¶¶ 102, 148, 153, 162, a read only snapshot is a point in time copy of the secondary data set/a branch file/read-write snapshot)
forming an updated member from the current version of the member in the primary or the secondary data set and the update to the member; and (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
adding the updated member in the primary or the secondary data set to the secondary data set. (¶¶ 102, 162, 164-165, modification of the production/base file is captured by read-write snapshot/branch/secondary data set by creating a read-only snapshot of the production file and then creating a read-write snapshot/branch/secondary data based on the read-only version)
Bixby did not specifically teach in response to the member to update subject to a pending read.
Verma teaches in response to the member to update subject to a pending read. (col. 11, l. 49-col. 12, l. 18, wherein in response to a file to be written while the file is accessed for read operating/a pending read, the read is directed to a point in time snapshot of a file/pending delete dataset to be completed before modifying the file)
Both Bixby and Verma provide for creating multiple versions of a file using read-only and read/write snapshots of the file for read and read/write operations. The read only snapshot of the file in Verma is similar to read-only snapshot of production file in Bixby. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine Bixby and Verma for providing for a prior in-progress read finishes the reading when there is a write access for the same data block using the read only snapshot of the file as disclosed in Verma and providing the same data block in a read-write version of the production file for modification as disclosed by Bixby because doing so would provide for reading a version of the data consistent with the point in time snapshot when the reading is started without seeing changes that are committed later by a writer.

Bixby and Verme teach:
Claim 22.	The computer program product of claim 21, wherein the operations further comprises:
removing a member from the primary data set when the member is updated; (Bixby, ¶ 170, update is written into a read-write branch/snapshot)
migrating unchanged members not subject to a read or write operation from the primary data set to the secondary data set; and (Bixby, ¶164, a read-write branch/snapshot is converted to a production file, meaning all unchanged and changed blocks are included in the read-write branch/snapshot)
in response to all members in the primary data set being represented in the secondary data set, indicating the secondary data set as the primary data set and creating a new secondary data set. (Bixby, ¶164, a read-write branch/snapshot is converted to a production file, meaning all unchanged and changed blocks are included in the read-write branch/snapshot and a new secondary date set will be created based on ¶¶ 148, 153)
Claims 29 and 36 are rejected under the same rationale as claim 22.

Claim 23.	The computer program product of claim 21, wherein the copying the member from the primary data set to the pending delete data set comprises moving the current version of the member in the primary data set prior to the update from the primary data set to the pending delete data set, wherein the current version of the member in the pending delete data set comprises a pending delete member. (Bixby, ¶¶ 102, 162, a point in time read-only snapshot is a current version of the production file and prior to creating a read-write snapshot/update, a read-only snapshot/pending delete dataset is created; ¶ 171, a read-only snapshot in a read-only versions set is deleted)
Claims 30 and 37 are rejected under the same rationale as claim 23.

Claim 24.	The computer program product of claim 23, wherein the operations further comprises: 
redirecting the pending read operation being performed on the member in the primary data set to the pending delete member in the pending delete data set. (Bixby, ¶ 162, user reads is directed to the read-only snapshot/pending delete dataset by first creating the read-only dataset; Verma, col. 11, l. 49-col. 12, l. 18, wherein read operation is directed to the snapshot copy of the file)
Claims 31 and 38 are rejected under the same rationale as claim 24.

Claim 25.	The computer program product of claim 23, wherein the copying the member from the secondary data set to the pending delete data set comprises moving the current version of the member in the secondary data set prior to the update from the secondary data set to the pending delete data set. (Bixby, ¶¶ 103, 147, 153, a point in time snapshot copy of a read-write snapshot includes old version of the data block)
Claims 32 and 39 are rejected under the same rationale as claim 25.

Claim 26.	The computer program product of claim 21, wherein the operations further comprise:
creating an additional pending delete data set in response to the pending delete data set becoming full. (¶ 149, a production file and therefore its associated point in time read only snapshot can be extended) 
Claims 33 and 40 are rejected under the same rationale as claim 26.

Claim 27.	The computer program product of claim 21, wherein the primary data set, the secondary data set, and the pending delete data set each include an index and members, and wherein the operations further comprise: 
maintaining a catalog indicating locations of members in the primary data set or the secondary data set and versions of the members being read in the pending delete data set; and (¶¶ 67, 88, 173, each file system block in the file system including original file, read-write and read-only file snapshots is identified by an index; ¶¶ 168, 201, a directory can be used for identifying a version set including original file, read-write and read-only file snapshots)
using the catalog to provide access to the members in the primary data set, secondary data set and pending delete data set. (¶¶ 67, 88, 173, each file system block in the file system including original file, read-write and read-only file snapshots is identified by an index; ¶¶ 168,  201, a directory can be used for identifying a version set including original file, read-write and read-only file snapshots)
Claims 34 and 41 are rejected under the same rationale as claim 27.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been considered but are not persuasive for the following reason.
Applicant argues: This cited combination does not teach or mention the requirement of in response to the member to update subject to a pending read, copying a current version of the member to update, prior to being updated, from the primary data set to the pending delete data set if the member to update is in the primary data set and copying a current version of the member from the secondary data set to the pending delete data set if in the secondary data set. Instead, Varma mentions isolating a file from changes and Bixby concerns utilizing a read-only snapshot for different purposes. But neither of these references alone or in combination teach or suggest how to copy the current version from a primary data set or secondary data set to the pending delete data set in response to the member to update subject to a pending read. Neither reference alone or in combination discusses operations to perform in response to an update to a member subject to a pending read that involves copying the current version to a pending delete data set”.
in response: 
Spec. ¶ 30, describes the feature as redirecting “the pending read to the copy of the old version of the member 25 in the pending delete data set 56”.
There are three versions of a dataset in Bixby. A primary version is the production version; a second version is a read-write snapshot version of the production version and another version is a read-only snapshot version of the production version. When data is going to be written in the production version, a read only version of the production version is created and then a read-write version of the read-only version is generated for modification. The read-only version is a pending delete data set because it can be deleted as desired. The read-only version is also used for data backup. Bixby, ¶¶ 102, 148, 153. Bixby also provides for a prior in-progress read accessing a file continues reading when there is a write access for the same data block for the purpose of serializing the writes with prior reads and writes or for non-disruptive backup operation in ¶¶ 73, 144. 
Although, by definition, a read-only version can be used for a read operation, Bixby did not specifically disclose “in response to the member to update subject to a pending read”, e.g., redirecting the pending read to the copy of the old version of the member in the pending delete data set. However, Verma explicitly teaches when a file is opened for read access by a process, similar to backup operation of Bixby in ¶ 144, the process can continue reading the file using a read-only version of the file  while another process is accessed the same file for a write operation. 
The read only snapshot of the file in Verma is similar to read-only snapshot of production file in Bixby. The read operation in Verma is started before write operation and can continue reading old version of the data. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine Bixby and Verma for allowing a prior in-progress read finishes the reading when there is a write access for the same data block using the read only snapshot of the file as disclosed in Verma and providing the same data block in a read-write version of the production file for modification as disclosed by Bixby because doing so would provide for reading a version of the data consistent with the point in time snapshot when the reading is started without seeing changes that are committed later by a writer.
Applicant argues “The Examiner has not shown where Bixby mentions adding and updating the member in the primary or secondary data set to the secondary data set while also copying the current version of the member before being updated to a separate pending delete data set. For instance, the Examiner has not shown where Bixby teaches moving the production file, i.e., the version before the update, to a pending delete data set or different location.
In response:
A snapshot is a point in time sate of the production file. A read-only snapshot is a pending delete data set that is used for reading the production file with respect to a point in time consistency. The modified version of the production file is created by generating a read-write version of the read-only snapshot. See, Bixby, ¶¶ 102, 148, 153, 162.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159